Citation Nr: 1634943	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-34 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for type II diabetes mellitus. 

5.  Entitlement to service connection for hepatitis C. 

6.  Entitlement to service connection for a hand disorder. 

7.  Entitlement to service connection for peripheral neuropathy of the right foot.

8.  Entitlement to service connection for peripheral neuropathy of the left foot.

9.  Entitlement to service connection for bilateral hip bursitis as secondary to the bilateral foot disorder.

10.  Entitlement to service connection for a skin disorder. 

11.  Entitlement to service connection for a right shoulder disorder.

12.  Entitlement to service connection for alcoholic pancreatitis, to include as due to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

As a procedural matter, an October 1974 rating decision denied service connection for residuals of a foot injury.  However, the previously denied claim is sufficiently differentiated from the present claim of peripheral neuropathy of the feet because the Veteran did not have a diagnosis of peripheral neuropathy prior to filing the present claim.  Thus, discussion of the new and material evidence standard for service connection for peripheral neuropathy affecting the feet is not required as this is a new claim.

The issues of service connection for (1) an acquired psychiatric disorder, to include PTSD and depressive disorder; (2) peripheral neuropathy of the right foot; (3) peripheral neuropathy of the left foot; (4) bilateral hip bursitis as secondary to the bilateral foot disorder; (5) a skin disorder; (6) a right shoulder disorder; and (7) alcoholic pancreatitis, to include as due to a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating decision in October 2008; the Veteran did not file a notice of disagreement (NOD) with the rating decision, nor did he submit new and material evidence within one year of the rating decision.

2.  Evidence received subsequent to the October 2008 notice of the denial relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.

3.  Hearing loss for VA compensation purposes has not bee shown.

4.  The Veteran had no service in Vietnam and was not exposed to herbicide agents during service. 

5.  Diabetes mellitus was not shown in service, did not manifest to a degree of 10 percent or more within one year of service, and is not otherwise related to service. 

6.  Hepatitis C was not shown in service, not shown for years, and is not related to service.

7.  A hand disorder was not shown in service, not shown for years, and is not related to service.


CONCLUSIONS OF LAW

1.  The October 2008 RO rating decision which denied the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2015). 

2.  Evidence submitted subsequent to the October 2008 notice of the denial of service connection for PTSD is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

3.  A bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

4.  Type II diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

5.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  A hand disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim for PTSD

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was initially denied service connection for PTSD in an October 2008 rating decision because there was no evidence of a confirmed in-service stressor.  The evidence of record at the time of the October 2008 rating decision included service treatment records, VA treatment records from December 1999 to July 2008, and his statements.  He was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the October 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In support of the current application to reopen service connection for PTSD, the new evidence associated with the record since the October 2008 rating decision includes, in pertinent part, a June 2011 VA mental health evaluation from the East Orange VA Medical Center diagnosing the Veteran with depressive disorder and indicated that he had previously been diagnosed with PTSD.  It was further noted that he "experienced 2 bad injuries where large pallets on rollers fell on top of him crushing his feet."  These injuries were extremely traumatic for [the Veteran], as he continues to have nightmares involving parts of his body being crushed."   

After a review of all the evidence of record, lay and medical, the newly submitted June 2011 VA evaluation is new and material as it relates to an unestablished fact (in-service injury) necessary to substantiate the claim for service connection for PTSD.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) generally would apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veterans Claims Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Hearing Loss

The Veteran contends that he has hearing loss that is related to service.  Specifically, he testified that he was constantly working around jet engines during service. 

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  A veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Upon review of all the evidence of record, the Veteran does not have a hearing loss disability for VA compensation purposes.  On the authorized audiological evaluation in July 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
25
LEFT
20
20
20
25
30

Speech audiometry revealed speech recognition ability of 98 percent in both ears.  The remaining evidence of record, to include post-service treatment records, do not demonstrate bilateral hearing loss as required by 38 C.F.R. § 3.385.

Because the evidence does not show that the Veteran's hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that bilateral hearing loss has not met the threshold to establish current hearing loss "disability," and the appeal must be denied.  In other words, auditory threshold in frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz were not 40 decibels or greater, the thresholds for at least three of these frequencies were not 26 or greater, and his speech recognition scores using the Maryland CNC Test were not less than 94 percent

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143-44.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  

Diabetes Mellitus

The Veteran essentially maintains that his diabetes is related to service.  During the May 2016 Board hearing, he made a general reference as to not taking care of himself after service separation and, as a result, developed diabetes.  He also testified that he was first diagnosed with diabetes in approximately 2002.  

The Veteran does not maintain, and the evidence does not otherwise suggest that he served in the Republic of Vietnam.  As such, because he did not serve in the Republic of Vietnam, service connection for diabetes mellitus cannot be granted on a presumptive basis based on exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309 (2015). 

Next, the evidence shows that the Veteran has currently diagnosed type II diabetes mellitus.  Post-service VA treatment records show an initial diagnosis in April 2009.  Further, the evidence does not show that diabetes mellitus was chronic in service.  Service treatment records are absent for any complaints, diagnosis, or treatment for diabetes.  In the September 1971 Report of Medical Examination, conducted at service separation, there was no indication of diabetes.  In the September 1971 Report of Medical History, completed by the Veteran at service separation, he specifically checked "NO" as to having sugar in his urine or recent gain or loss of weight.  

Moreover, diabetes mellitus did not manifest to a compensable degree within one year of service separation and was not continuous since service separation.  During the May 2016 Board hearing, the Veteran testified that he was first diagnosed with diabetes in approximately 2002.  Additionally, post-service VA treatment records show that he was diagnosed with type II diabetes mellitus in April 2009, more than 30 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  For these reasons, the Board finds that diabetes mellitus did not manifest to a compensable degree within one year of service separation and symptoms of diabetes were not continuous since service separation.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention diabetes-related symptoms at any time prior to his May 2012 claim. For example, in July 1974, approximately three years following service separation, he filed a claim for service connection for his feet, but did not mention symptoms of diabetes at that time.  In March 2008, he filed claims for service connection for PTSD, a bilateral foot disorder, and nonservice-connected pension but again did not report symptoms of diabetes at that time.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he or she is presenting all issues for which they are experiencing symptoms that they believe are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  

Thus, the Veteran's inaction regarding a claim for diabetes, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain diabetes in service and a lack of diabetic symptomatology at the time he filed the other claims.  This evidence weighs against a finding of continuous diabetes symptoms since service separation.

Next, diabetes is not etiologically related to service.  Service treatment records and post-service treatment records do not show that the Veteran's diabetes was incurred in service or that it was otherwise related to service.  While the Veteran has not been afforded a VA examination regarding his diabetes, a remand for a medical opinion regarding the etiology of diabetes is not required.  In this regard, there is no competent and credible lay or medical evidence of record of an event, injury, or disease that occurred in service or an indication that the current diabetes mellitus may be associated with service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  

As discussed in detail above, the Veteran did not serve in the Republic of Vietnam and was not exposed to herbicides in service.  He has not claimed that his disorder first manifested in service or that any other in-service event, injury, or disease resulted in his diabetes disorder.  As such, a medical opinion is not necessary.

The Board has also considered the Veteran's statements and testimony during the May 2016 Board hearing.  As a lay person, however, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of diabetes.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Type II diabetes mellitus is a complex disease processes because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of his diabetes is a medical etiological question involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the competent, credible, and probative evidence of record reflects that diabetes was not incurred in service, did not manifest to a compensable degree within one year of service separation, and is not etiologically related to service.  A preponderance of the evidence is against the claim for service connection for diabetes and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 

Hepatitis C

During the May 2016 Board hearing, the Veteran stated that his hepatitis C may have been as a result of needles used during service by medical professionals (i.e., the same needles were used on different individuals).  He also reported that, after service separation, he was homeless and used intravenous drugs beginning in 1991.  Upon review of all the evidence of record, lay and medical, the evidence of record weighs against a finding that hepatitis C was incurred in service or that it was otherwise related to service. 

Service treatment records do not reflect any symptoms, diagnosis, treatment, or risk factors associated with hepatitis C or other liver problems.  In the September 1971 Report of Medical Examination, conducted at service separation, there was no indication of hepatitis.

Further, VA treatment records show that the Veteran was first diagnosed with hepatitis C in September 2004, more than 30 years following service separation.  VA treatment records do not specifically address the etiology of hepatitis C; however, it was indicated that he previously abused heroin.  The Board acknowledges that the Veteran has not been afforded a VA examination or medical opinion in response to his claim; however, no such examination or opinion is required.  There is no credible evidence that hepatitis C was incurred during service as opposed to some other unrelated incident post-service.

Despite the theories regarding in-service incurrence via infected needles, there is no indication that the Veteran was exposed to any risk factors for this disease in service.  Further, there is simply no evidence to demonstrate when or how he incurred hepatitis C or to even suggest one possible cause is more or less probable than another.  To this point, the Board notes that during the Board hearing, he testified that he did use intravenous drugs after service separation.  Moreover, he was diagnosed with hepatitis many years following service separation.  See Maxson, 230 F.3d 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  

Given the lack of evidence demonstrating the incurrence of hepatitis C during service, the preponderance of the evidence is against the claim, and the appeal is denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not applicable in this case.  

Left Hand Disorder

During the May 2016 Board hearing, the Veteran stated that he had pain in his left hand but denied injuring his hand in service.  He indicated that he may have injured his hand while being homeless; however, he did not provide any specific incident or details regarding the post-service injury.  Upon review of all the evidence of record, the Board finds that service connection for a hand disorder is not warranted. 

Service treatment records are absent for any complaints, diagnoses, or treatment for a hand disorder.  Moreover, the Veteran specifically denied injuring his hand in service.  In a Virtual VA October 2012 VA treatment record, it was noted that he had pain and numbness in the left hand.  Specifically, he reported numbness in the medial two fingers.  It was noted that he underwent an EMG study which showed incomplete ulnar neuropathy across the left elbow.  An opinion as to the etiology of the hand disorder was not provided.

The remaining evidence of record does not show that the Veteran's hand disorder is related to service.  He has only generally stated that his hand disorder may be related to his substance abuse and homelessness; however, he has not provided any details of an injury after service or how the substance abuse could have caused his hand disorder.  

Moreover, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of neuropathy of the left elbow and hand.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Neuropathy is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose (EMG), and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

Given the lack of evidence demonstrating the incurrence of a hand disorder during service, and a lack of evidence showing that the Veteran's hand disorder is related to service, the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not applicable in this case.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The claim of whether new and material evidence is received to reopen the claim for PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and remanding), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letters dated in February 2011, August 2011, June 2012, January 2013,  the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence he must be submitted and what evidence VA would obtain.  The notice included provisions for ratings and for the effective date of the claim. 

The service treatment records, VA treatment records, the May 2016 Board hearing transcript, and the Veteran's statements are associated with the claims file.  He was also afforded a VA audiological examination in July 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To that end, the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's reported in-service and post-service noise exposure, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Service connection for hearing loss is denied. 

Service connection for type II diabetes mellitus is denied.

Service connection for hepatitis C is denied. 

Service connection for a hand disorder is denied.


REMAND

With respect to the claim for a psychiatric disorder, to include PTSD, as well as the remaining claims on appeal, a remand is needed.

Acquired Psychiatric Disorder and Pancreatitis

Although the Veteran's claim has been specifically limited to consider only service connection for PTSD, other psychiatric disorders have been raised by the record, including depressive disorder, dysthymic disorder, substance induced mood disorder (in remission), and polysubstance dependence (in remission).  

In an August 1971 consultation report, the Veteran reportedly had been involved in "two accidents involving pallets."  He refused to work near the pallets after the injuries.  Further, the September 1971 Report of Medical Examination, conducted at service separation, shows that he had "depression, excessive worry and nervous trouble" relating to the "fear of injury on job."  He was diagnosed with schizoid personality with passive aggressive traits.  He claims that his psychiatric disorders are due to the in-service incident and/or to the in-service foot injuries.  A remand is needed to address this connection. 

Pancreatitis

VA treatment records confirm a medical history of "alcoholic pancreatitis."  The Veteran maintains that, as a result of his diagnosed substance induced mood disorder and polysubstance dependence, he developed pancreatitis.  As such, the claim for alcoholic pancreatitis is inextricably intertwined with the claim for service connection for a psychiatric disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, this issue is also remanded.  

Peripheral Neuropathy of the Feet

Service treatment records show that the Veteran sustained an injury to his feet in service as a result of pallets falling on his feet.  He complained of numbness of the left foot and ankle.  Outpatient VA treatment records show that in January 2006, the Veteran sought treatment for painful feet.  A podiatry consultation in March 2006 indicated that he had sharp tingling pains which were worse in the right foot than the left. Assessment was peripheral neuropathy likely secondary to alcohol abuse.  In April 2006, he underwent a neurological examination were he reported that he had peripheral neuropathy since he was 18 years old.  The assessment was peripheral neuropathy "likely" secondary to "trauma" and alcohol use.  The attending neurologist did not specify as to whether the trauma was an in-service or post-service trauma.  Therefore a remand is needed to address this issue.  

Bilateral Hip Bursitis

The Veteran contends that he has developed bilateral hip bursitis as a result of his bilateral foot disorder.  He testified that his gait is altered as a result of his foot pain.  Therefore, as any decision with respect to the claim for service connection for peripheral neuropathy of the feet may affect the claim for bilateral hip bursitis, the claim is inextricably intertwined with the claim for service connection for peripheral neuropathy of the feet.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Accordingly, a remand is warranted.  

Skin Disorder

The Veteran expressed disagreement with the February 2013 rating decision by the RO that denied the claim.  Although a November 2013 statement of the case listed the issue on the title page, it did not address the issue in the "Reasons and Bases" section.  A statement of the case must be complete enough to allow him to present adequate argument before the Board.  38 C.F.R. § 19.29.  In this case, the November 2013 statement of the case is inadequate for this purpose; as such, a supplemental statement of the case that includes a full discussion with regard to service connection for a skin disorder is necessary.

Right Shoulder Disorder

During the May 2016 Board hearing, the Veteran testified that he separated his right shoulder after service separation while being homeless.  He testified that it occurred sometime between 1991 and 1992.  He also stated that he landed on the shoulder at the time he suffered his foot injury in service.  

The Veteran was afforded a VA shoulder examination in January 2013.  The examiner diagnosed right shoulder osteoarthritis and impingement syndrome, confirmed by x-ray.  It was then opined that the disorder was not at least as likely as not a result of service.  In support of this opinion, the examiner stated he was unable to find "any documented injury or treatment related to the veteran's claimed right shoulder condition."  

The Board finds the January 2013 VA medical opinion to be inadequate as it is based on inaccurate factual premises as the record shows evidence of a right shoulder injury after service and numerous complaints of right shoulder pain.  For example, in a September 2000 nursing triage note, it was noted that he had an old fracture to the right shoulder.  VA treatment records in January 2012 show that he had been prescribed tramadol for shoulder pain.  In a December 2012 VA treatment record, he complained of chronic right shoulder pain and it was noted that he had previously had a grade III AC joint separation in 1989.  Moreover, as discussed above, he testified that he also landed on the right shoulder at the time he suffered his foot injury in service.

Further, the medical opinion is inadequate because the examiner appears to have based the negative opinion wholly on the lack of documented medical evidence of a right shoulder condition in service.  The examiner is required to consider the Veteran's lay statements of falling on the right shoulder in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on veteran's report of an in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanon v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006) (holding that the Board may not rely on a medical opinion in which it is determined that a Veteran's lay statements lack credibility solely because they are not corroborated by contemporaneous medical records).  Therefore, a new medical opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a psychiatric examination to assist in determining the nature and etiology of any diagnosed psychiatric disorders.  The record and a copy of this Remand must be made available and reviewed by the examiner.  The examiner is asked to respond to the following:

(a)  List all current psychiatric diagnoses.  
Note: a June 2011 VA evaluation diagnosed the Veteran with Axis I depressive disorder, dysthymic disorder, substance induced mood disorder, and polysubstance dependence.  PTSD was ruled out.)

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or more probability) that the psychiatric disorder was incurred in service or is otherwise related to service?  (Note:  the Veteran claims that his disorders are related to two in-service injuries involving pallets).  

All opinions are to be accompanied by a rationale consistent with the evidence of record. 

2.  Schedule the Veteran for an examination to determine the etiology of his peripheral neuropathy affecting his feet.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  The examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.

Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not that peripheral neuropathy affecting the feet had its onset during active service or is related to any in-service injury. 

In doing so, the examiner should consider and discuss the Veteran's injury to his feet in service as a result of pallets falling on his feet.

All opinions are to be accompanied by a rationale consistent with the evidence of record. 

3.  If, and only if, it is determined that the Veteran's peripheral neuropathy of the feet is related to service, then schedule him for an examination to determine the etiology of his bilateral hip bursitis.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  The examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.

Then, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hip bursitis is caused or aggravated by the peripheral neuropathy of the feet. 

All opinions are to be accompanied by a rationale consistent with the evidence of record. 

4.  Obtain a medical opinion regarding the Veteran's right shoulder disorder (a physical examination is not required unless deemed necessary).  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.  

Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the right shoulder disorder (diagnosed as AC joint osteoarthritis and impingement syndrome had its onset during active service or is related to any in-service injury. 

In doing so, the examiner should consider and discuss the Veteran's contention that he fell and landed on the right shoulder as a result of the injury to his feet in service.

All opinions are to be accompanied by a rationale consistent with the evidence of record. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate supplemental statement of the case, and should afford him the appropriate time period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


